UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form10-K (Mark One) ýANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number: 001-33204 OBAGI MEDICAL PRODUCTS,INC. (Exact name of registrant as specified in its charter) Delaware 22-3904668 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3760 Kilroy Airport Way, Suite 500, Long Beach, CA 90806 (Address of principal executive offices) (562)628-1007 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section12(b) of the Act: Title of class Name of each exchange on which registered Common Stock, par value $0.001 per share Nasdaq Global Market Securities registered pursuant to Section12(g) of the Act: Not applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act. Yes o No ý Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ý No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, as defined in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ý Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No ý As of February11, 2009, there were 22,044,872 shares of the Registrant's common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE PartIII incorporates information by reference from the definitive proxy statement for the Annual Meeting of Stockholders to be held on June11, 2009. OBAGI MEDICAL PRODUCTS,INC. ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS PAGE PART I Item1. Business 1 Item1A. Risk Factors 22 Item1B. Unresolved SEC Staff Comments 35 Item2. Properties 35 Item3. Legal Proceedings 36 Item4. Submission of Matters to a Vote of Security Holders 36 PART II Item5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 37 Item6. Selected Financial Data 39 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 39 Item7A. Quantitative and Qualitative Disclosures About Market Risk 53 Item8. Financial Statements and Supplementary Data 53 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 Item9A. Controls and Procedures 54 Item9B. Other Information 54 PART III Item10. Directors, Executive Officers and Corporate Governance 55 Item11. Executive Compensation 55 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 55 Item13. Certain Relationships and Related Transactions, and Director Independence 55 Item14. Principal Accountant Fees and Services 55 PART IV Item15. Exhibits and Financial Statement Schedules 56 Forward-looking Statements We have made forward-looking statements in this Annual Report on Form10-K, including the sections entitled "Management's Discussion and Analysis of Financial Condition and Results of Operations and Business," that are based on our management's beliefs and assumptions and on information currently available to our management.
